ESSEX PROPERTY TRUST, INC. 2 SAFE HARBOR STATEMENT UNDER THE PRIVATE LITIGATION REFORM ACT OF 1995: This presentation by Essex Property Trust, Inc. (the “Company”) includes “forward-looking statements” within the meaning ofSection 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, asamended.Such forward-looking statements include statements regarding future trends and “market drivers” in our marketlocations, our future operations and financial strategy, anticipated yields on development, opportunities provided by theeconomic downturn or by distressed properties, and future capital needs and capital availability.The Company's actualresults may differ materially from those projected in such forward-looking statements. Factors that might cause such a difference include, but are not limited to, changes in market demand for rental units andthe impact of competition and competitive pricing, changes in economic conditions, unexpected delays in thedevelopment and stabilization of development and redevelopment projects, unexpected difficulties in leasing ofdevelopment and redevelopment projects, total costs of renovation and development investments exceeding ourprojections and other risks detailed in the Company's filings with the Securities and Exchange Commission (SEC). Allforward-looking statements are made as of today, and the Company assumes no obligation to update thisinformation.For more details relating to risk and uncertainties that could cause actual results to differ materially fromthose anticipated in our forward-looking statements, and risks to our business in general, please refer to our SEC filings,including our most recent report on Form 10-K for the year ended December 31, 2008. Forward-Looking Statement 3 About
